Matter of Cottell (2018 NY Slip Op 01379)





Matter of Cottell


2018 NY Slip Op 01379


Decided on March 1, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 1, 2018

[*1]In the Matter of JENNIFER ANNE COTTELL, an Attorney. (Attorney Registration No. 2653376)

Calendar Date: February 5, 2018

Before: Garry, P.J., McCarthy, Lynch, Clark and Aarons, JJ.


Jennifer Anne Cottell, Metuchen, New Jersey, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Jennifer Anne Cottell was admitted to practice by this Court in 1995 and lists a business address in Metuchen, New Jersey with the Office of Court Administration. Cottell now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application by correspondence from its Chief Attorney.
As is noted by AGC, Cottell is presently delinquent in her New York attorney registration requirements, having failed to register for two consecutive biennial periods beginning in 2015 (see Judiciary Law § 468-a; Rules of the Chief Admin of Cts [22 NYCRR] § 118.1). Inasmuch as Cottell is therefore subject to potential disciplinary action (see Judiciary Law § 468-a [5]; Rules of Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d]; see
also Matter of Attorneys in Violation of Judiciary Law § 468-a, 113 AD3d 1020, 1021 [2014]), she is ineligible for nondisciplinary resignation and her application must be denied (see Matter of Seitz, 155 AD3d 1300, 1301 [2017]; Matter of Cluff, 148 AD3d 1346, 1346 [2017]). Further, any future application by Cottell must be supported by proof of her full satisfaction of the requirements of Judiciary Law § 468-a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1 (see Matter of Frank, 146 AD3d 1228, 1228-1229 [2017]).
Garry, P.J., McCarthy, Lynch, Clark and Aarons, JJ., concur.
ORDERED that Jennifer Anne Cottell's application for permission to resign is denied.